Exhibit 10.1

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

--------------------------------------------------------------------------------

MASTER AGREEMENT

by and among

CHIQUITA BRANDS INTERNATIONAL, INC.

CHIQUITA BRANDS L.L.C.

GREAT WHITE FLEET LTD.

THE CHIQUITA VESSEL OWNERS NAMED HEREIN

EASTWIND MARITIME INC.

NYKLAURITZENCOOL AB

SEVEN HILLS LLC

and

EYSTRASALT LLC

Dated April 30, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MASTER AGREEMENT

THIS MASTER AGREEMENT dated April 30, 2007 (as amended, modified or supplemented
from time to time, this “Agreement”) is made by and among:

 

(1) CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation, with offices
at 250 East Fifth Street, Cincinnati, Ohio 45202 (“Chiquita”);

 

(2) CHIQUITA BRANDS L.L.C., a Delaware limited liability company, with offices
at 250 East Fifth Street, Cincinnati, Ohio 45202 (“Chiquita LLC”);

 

(3) GREAT WHITE FLEET LTD., a Bermuda company, with offices at 2 Church Street
West, Hamilton, Bermuda HM 11 (“GWF”);

 

(4) THE CHIQUITA VESSEL OWNERS named herein, each a Bermuda company, with
offices at 2 Church Street West, Hamilton, Bermuda HM 11 (together with
Chiquita, Chiquita LLC and GWF, the “Chiquita Entities”);

 

(5) EASTWIND MARITIME INC., a Marshall Islands corporation, with offices at 444
Madison Avenue, Suite 200, New York, New York 10022 (“Eastwind”);

 

(6) NYKLAURITZENCOOL AB, a Swedish corporation, Post Office Box 4315, 102 67
Stockholm, Sweden, with visiting address at Katarinavägen 17, 116 45 Stockholm,
Sweden (“NYKLC”);

 

(7) SEVEN HILLS LLC, a Marshall Islands limited liability company, with offices
at 444 Madison Avenue, Suite 200, New York, New York 10022 (“Seven Hills”, and
together with Eastwind and NYKLC, the “Alliance”); and

 

(8) EYSTRASALT LLC, a Marshall Islands limited liability company, c/o
NYKLauritzenCool AB, Post Office Box 4315, 102 67 Stockholm, Sweden, with
visiting address at Katarinavägen 17, 116 45 Stockholm, Sweden (“Eystrasalt”).

WITNESSETH:

WHEREAS, it is the intent of the parties hereto to create a long-term strategic
relationship in which the Alliance will be the preferred supplier to GWF of
chartered refrigerated vessels, chartered container vessels with capacity for
refrigerated containers, and related logistics services (collectively, “Ocean
Shipping Capacity”) for fresh fruit and produce shipments in trades operating
between Latin America, North America and Europe, provided that the Alliance
delivers such Ocean Shipping Capacity to GWF in a high-quality, cost efficient,
timely and reliable manner so as to meet the needs of GWF in the fresh foods
industry, particularly the fresh banana segment;



--------------------------------------------------------------------------------

WHEREAS, in connection with the foregoing objectives, (a) nominees controlled by
Chartworld, approved by GWF (collectively, the “New Reefer Vessel Owners”), will
acquire from the relevant Chiquita Vessel Owners all of the Chiquita Reefer
Vessels, and (b) nominees controlled by Eastwind, approved by GWF (collectively,
the “New Container Vessel Owners”, and together with the New Reefer Vessel
Owners, the “New Owners”), will acquire from the relevant Chiquita Vessel Owners
all of the Chiquita Container Vessels, in each case upon the terms set forth in
the MOAs;

WHEREAS, in connection with the sale and purchase of the Chiquita Vessels, Seven
Hills will acquire from GWF the related on-shore spare parts inventories upon
the terms set forth in the Spare Parts Purchase Agreement;

WHEREAS, upon acquisition of the Chiquita Vessels, (a) the New Reefer Vessel
Owners will bareboat charter the Chiquita Reefer Vessels to Eystrasalt, which
will time charter such vessels to Seven Hills which will, in turn, time charter
such vessels to GWF for a minimum period of seven (7) years (with optional
extension periods) upon the terms set forth in the Refrigerated Vessel Time
Charter, and (b) the New Container Vessel Owners will time charter the Chiquita
Container Vessels to GWF for a minimum period of three (3) years (with optional
extension periods) in respect of the Puritan and seven (7) years (with optional
extension periods)in respect of the Lady Class Vessels, in each case upon the
terms set forth in the BoxTime 2004 Charter;

WHEREAS, because the Alliance may not have adequate crews available at the time
the Chiquita Vessels are delivered, the Alliance shall have the right to seek to
engage (a) any and all officers and crew members employed by GWF-MS or any of
its subcontractors aboard the Chiquita Vessels (collectively, “Onboard
Employees”) of its choice for continued employment by the Alliance, its ship
managers or its crew managers, and (b) certain officers employed by GWF-MS
aboard the Chiquita Vessels as advisers for periods of up to two round voyages,
provided that in each case GWF-MS shall not be obligated to make available to
the Alliance any Onboard Employees that GWF-MS desires to retain in its employ;

WHEREAS, GWF will require cargo carrying capacity in excess (“Additional
Capacity”) of the capacity that Eastwind and Seven Hills can provide to GWF by
means of the Chiquita Vessel Time Charters;

WHEREAS, the Alliance has available to them Controlled Vessels and other vessels
of high quality and to meet GWF’s need for Additional Capacity (a) NYKLC shall
time charter seven (7) Controlled Vessels to GWF and (b) [*];

WHEREAS, upon the terms and conditions stated in the Strategic Services
Agreement:

(a) Seven Hills will access and promptly and regularly provide relevant
non-proprietary current market information to GWF and will otherwise assist GWF
to identify such ocean shipping alternatives as GWF may request, provided that
prior to sharing any such information, GWF and Seven Hills and the other members
of the Alliance will agree on a protocol, reviewed with and approved by legal
counsel from time to time to ensure compliance with all applicable competition
laws, relating to the nature of the information to be exchanged, and how it will
be collected and communicated; and

(b) The parties intend to (i) coordinate the modification and/or replacement of,
and/or additions to, the Chiquita Vessels either through new technology,
newbuildings or second hand tonnage as may be appropriate from time to time, and
(ii) create additional value from their relationship through (1) optimizing
utilization of Ocean Shipping Capacity (including combinations of certain

 

2



--------------------------------------------------------------------------------

shipping activities, consolidation and expansion of commercial revenues on
shared and/or complementary trade routes) and (2) realizing operating and cost
synergies in all areas related to the Ocean Shipping Capacity (such as fleet
operations and procurement); and

WHEREAS, this Agreement sets forth the terms and conditions upon which the
parties hereto are entering into the Transaction Documents to which each is a
party to bring into effect the transactions and matters described above.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants, agreements and conditions contained herein, the adequacy
of which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. Initially capitalized terms used in this Agreement
shall have the meanings set forth below:

“Additional Capacity” has the meaning specified in the Recitals.

“Affiliate” means with respect to any specified Person, any other Person,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified in the Preamble.

“Alliance” has the meaning specified in the Preamble, and in the singular means
any of them.

“Alliance Entities” means each of the members of the Alliance and their
respective Affiliates and Subsidiaries, and in the singular means any one of
them.

“Bareboat Charters” shall mean, collectively, the Bremer Vulcan Class Bareboat
Charters and the Country Class Bareboat Charters and “Bareboat Charter” shall
mean any of them as the context may require.

“BoxTime 2004 Charter” means the BoxTime 2004 Standard Time Charter Party for
Container Vessels and riders thereto, the form of which is attached hereto as
Exhibit 1;

“Bremer Vulcan Class Bareboat Charters” means, collectively:

(i) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA BREMEN; and

 

3



--------------------------------------------------------------------------------

(ii) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA ROSTOCK.

“Bremer Vulcan Class Intermediate Time Charters” means, collectively:

(i) The time charter party dated the date hereof between Eystrasalt as Owner and
Seven Hills as Charterer respecting the vessel CHIQUITA BREMEN; and

(ii) The time charter party dated the date hereof between Eystrasalt as Owner
and Seven Hills as Charterer respecting the vessel CHIQUITA ROSTOCK.

“Bremer Vulcan Class MOAs” means, collectively:

(i) The Memorandum of Agreement dated the date hereof between BVS as Seller and
the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA BREMEN; and

(ii) The Memorandum of Agreement dated the date hereof between BVS as Seller and
the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA ROSTOCK.

“Bremer Vulcan Class Time Charters” means, collectively:

(i) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA BREMEN; and

(ii) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA ROSTOCK.

“Bremer Vulcan Class Vessels” means, collectively, the vessels CHIQUITA BREMEN
and CHIQUITA ROSTOCK, and in the singular means either one of them.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in either the State of New York or London, England are permitted or
required to close.

“BVS” means BVS Ltd., a Bermuda company with offices at 2 Church Street West,
Hamilton, Bermuda HM 11.

“CDV” means CDV Ltd., a Bermuda company with offices at 2 Church Street West,
Hamilton, Bermuda HM 11.

“CDY” means CDY Ltd., a Bermuda company with offices at 2 Church Street West,
Hamilton, Bermuda HM 11.

 

4



--------------------------------------------------------------------------------

“Change of Control” means the ultimate parent or parents of a Person ceasing to
own, directly or indirectly, at least a majority of the outstanding Voting Stock
of such Person.

“Chartworld” means Chartworld Shipping Corporation, a Liberian corporation, with
offices at Poseidonos Ave. & 2 Zisimopoulou str., GR—166 74, Glyfada, Greece.

“Chiquita” has the meaning specified in the Preamble.

“Chiquita Container Vessels” means the Lady Class Vessels and the Puritan, and
in the singular means any one of them.

“Chiquita Entities” has the meaning specified in the Preamble, and in the
singular means any one of them.

“Chiquita Guarantee” means the Guarantee Agreement dated the date hereof made by
Chiquita LLC, as Guarantor, in favor of the members of the Alliance.

“Chiquita LLC” has the meaning specified in the Preamble.

“Chiquita Reefer Vessels” means the Bremer Vulcan Class Vessels and the Country
Class Vessels, and in the singular means any one of them.

“Chiquita Vessels” means, collectively, the Chiquita Reefer Vessels and the
Chiquita Container Vessels, and in the singular means any one of them.

“Chiquita Vessel Owners” means, collectively, BVS, CDV, CDY, CRH, GPH and Danop,
and in the singular means any one of them.

“Chiquita Vessel Time Charters” shall mean, collectively, the Bremer Vulcan
Class Time Charters, the Country Class Time Charters, the Lady Class Time
Charters and the Puritan Time Charter, and in the singular shall mean any one of
them.

“Classification Society” means the American Bureau of Shipping (in the case of
the Bremer Vulcan Class Vessels, the Country Class Vessel and the Lady Class
Vessels) and Germanischer Lloyd (in the case of the Puritan).

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commitment Letters” has the meaning specified in Section 6.5.

“Controlled Vessel” means any refrigerated vessel or container vessel with
capacity for refrigerated containers owned, time chartered, bareboat chartered,
leased or commercially managed by an Alliance Entity, but does not include the
Chiquita Vessels.

“Country Class Bareboat Charters” means, collectively:

(i) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA ITALIA;

 

5



--------------------------------------------------------------------------------

(ii) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA BELGIE;

(iii) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA DEUTSCHLAND;

(iv) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA NEDERLAND;

(v) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA SCANDINAVIA; and

(vi) The bareboat charter party dated the date hereof between the relevant New
Reefer Vessel Owner as Owner and Eystrasalt as Charterer respecting the vessel
CHIQUITA SCHWEIZ.

“Country Class Intermediate Time Charters” means, collectively:

(i) The time charter party dated the date hereof between Eystrasalt as Owner and
Seven Hills as Charterer respecting the vessel CHIQUITA ITALIA;

(ii) The time charter party dated the date hereof between Eystrasalt as Owner
and Seven Hills as Charterer respecting the vessel CHIQUITA BELGIE;

(iii) The time charter party dated the date hereof between Eystrasalt as Owner
and Seven Hills as Charterer respecting the vessel CHIQUITA DEUTSCHLAND;

(iv) The time charter party dated the date hereof between Eystrasalt as Owner
and Seven Hills as Charterer respecting the vessel CHIQUITA NEDERLAND;

(v) The time charter party dated the date hereof between Eystrasalt as Owner and
Seven Hills as Charterer respecting the vessel CHIQUITA SCANDINAVIA; and

(vi) The time charter party dated the date hereof between Eystrasalt as Owner
and Seven Hills as Charterer respecting the vessel CHIQUITA SCHWEIZ.

“Country Class MOAs” means, collectively:

(i) The Memorandum of Agreement dated the date hereof between Danop as Seller
and the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA ITALIA;

 

6



--------------------------------------------------------------------------------

(ii) The Memorandum of Agreement dated the date hereof between Danop as Seller
and the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA SCANDINAVIA;

(iii) The Memorandum of Agreement dated the date hereof between CDV as Seller
and the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA BELGIE;

(iv) The Memorandum of Agreement dated the date hereof between CDV as Seller and
the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA DEUTSCHLAND;

(v) The Memorandum of Agreement dated the date hereof between CDY as Seller and
the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA NEDERLAND; and

(vi) The Memorandum of Agreement dated the date hereof between CDY as Seller and
the New Reefer Vessel Owner named therein as Buyer respecting the vessel
CHIQUITA SCHWEIZ.

“Country Class Time Charters” means, collectively:

(i) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA ITALIA;

(ii) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA SCANDINAVIA;

(iii) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA BELGIE;

(iv) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA DEUTSCHLAND;

(v) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA NEDERLAND;
and

(vi) The Refrigerated Vessel Time Charter dated the date hereof between Seven
Hills as Owner and GWF as Charterer respecting the vessel CHIQUITA SCHWEIZ.

“Country Class Vessels” means, collectively, the vessels CHIQUITA BELGIE,
CHIQUITA DEUTSCHLAND, CHIQUITA ITALIA, CHIQUITA NEDERLAND, CHIQUITA SCANDINAVIA
and CHIQUITA SCHWEIZ, and in the singular means any one of them.

 

7



--------------------------------------------------------------------------------

“CRH” means CRH Shipping Ltd., a Bermuda company with offices at 2 Church Street
West, Hamilton, Bermuda HM 11.

“Danop” means Danop Ltd., a Bermuda company with offices at 2 Church Street
West, Hamilton, Bermuda HM 11.

“Eastwind” has the meaning specified in the Preamble.

“Eastwind Guarantees” means, collectively, the Eastwind MOA Guarantee Agreement
and the Eastwind Strategic Guarantee, and in the singular means either one of
them.

“Eastwind MOA Guarantee” means the MOA Guarantee Agreement dated the date hereof
made by Eastwind, as Guarantor, in favor of GWF.

“Eastwind Strategic Guarantee” means the Strategic Guarantee Agreement dated the
date hereof made by Eastwind, as Guarantor, in favor of GWF.

“Eystrasalt” has the meaning specified in the Preamble, whose equity is owned by
Eastwind as to 50% and by NYKLC as to 50%.

“First Call Agreement” means the First Call Agreement dated the date hereof
between GWF, Seven Hills, Eastwind and NYKLC.

“Governmental or Regulatory Authority” means any instrumentality, subdivision,
court, administrative agency, commission, official or other authority of the
United States or any other, jurisdiction, country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.

“GPH” means GPH Ltd., a Bermuda company with offices at 2 Church Street West,
Hamilton, Bermuda HM 11.

“Guarantees” means, collectively, the Chiquita Guarantee and the Eastwind
Guarantees, and in the singular means any one of them.

“GWF” has the meaning specified in the Preamble.

“GWF-MS” means GWF Management Services Ltd., a Bermuda company with offices at 2
Church Street West, Hamilton, Bermuda HM 11.

“Intermediate Time Charters” shall mean, collectively, the Bremer Vulcan Class
Intermediate Time Charters and the Country Class Intermediate Time Charters, and
“Intermediate Time Charter” shall mean any of them as the context may require.

“Lady Class MOAs” means, collectively:

(i) The Memorandum of Agreement dated the date hereof between CRH as Seller and
the New Container Vessel Owner named therein as Buyer respecting the vessel
EDYTH L;

 

8



--------------------------------------------------------------------------------

(ii) The Memorandum of Agreement dated the date hereof between CRH as Seller and
the New Container Vessel Owner named therein as Buyer respecting the vessel
FRANCES L; and

(iii) The Memorandum of Agreement dated the date hereof between GPH as Seller
and the New Container Vessel Owner named therein as Buyer respecting the vessel
COURTNEY L.

“Lady Class Time Charters” means, collectively:

(i) The BoxTime 2004 Charter dated the date hereof between the relevant New
Container Vessel Owner as Owner and GWF as Charterer respecting the vessel EDYTH
L;

(ii) The BoxTime 2004 Charter dated the date hereof between the relevant New
Container Vessel Owner as Owner and GWF as Charterer respecting the vessel
FRANCES L; and

(iii) The BoxTime 2004 Charter dated the date hereof between the relevant New
Container Vessel Owner as Owner and GWF as Charterer respecting the vessel
COURTNEY L.

“Lady Class Vessels” means, collectively, the vessels COURTNEY L, EDYTH L and
FRANCES L, and in the singular means any one of them.

“Law” means any applicable statute, law, ordinance, rule or regulation of any
Governmental or Regulatory Authority.

“Long-Period Charters” shall mean, collectively, the Long-Period Charter Party
agreements between NYKLC as Owner and GWF as charterer in respect of the seven
Controlled Vessels described therein, and “Long-Period Charter” shall mean any
of them as the context may require.

“Long-Period Charter Party” means the Long-Period Charter Party and riders
thereto, the form of which is attached hereto as Exhibit 2.

“Material Adverse Change” or “Material Adverse Effect” means (i) when used with
respect to a business, any materially adverse change in or effect on the results
of operations or financial condition of such business taken as a whole, or
(ii) when used with respect to a Chiquita Entity or a Alliance Entity, as the
case may be, any materially adverse change in or effect on the ability of such
Chiquita Entity or Alliance Entity, as the case may be, to perform their
respective obligations hereunder or any other Transaction Document.

 

9



--------------------------------------------------------------------------------

“MOAs” means, collectively, the Bremer Vulcan Class MOAs, the Country Class
MOAs, the Lady Class MOAs and the Puritan MOA, and “MOA” shall mean any of them
as the context may require, and the form of each of the MOAs is attached hereto
as Exhibit 3.

“New Owners” has the meaning specified in the Recitals, and in the singular
shall mean any of them as the context may require.

“New Container Vessel Owners” has the meaning specified in the Recitals, and in
the singular shall mean either of them as the context may require.

“New Reefer Vessel Owners” has the meaning specified in the Recitals, and in the
singular shall mean either of them as the context may require.

“NYKLC” has the meaning specified in the Preamble.

“NYKLC Indemnity” means the Indemnity Agreement dated the date hereof made by
NYKLC in favor of Eastwind.

“Ocean Shipping Capacity” has the meaning specified in the Recitals.

“Offering Memorandum” means the Confidential Information Memorandum, dated
October 2006, provided by Fortis Securities LLC to Eastwind (and/or any of its
Affiliates), including any amendments, modifications or supplements thereto.

“Onboard Employees” means the individuals employed by GWF-MS as officers and
crew aboard the Chiquita Vessels.

“Order” means any judgment, order, injunction, decree or writ of any
Governmental or Regulatory Authority or any arbitrator.

“Organizational Documents” means the Memorandum of Association and By-laws of a
company organized under the Laws of Bermuda, or the equivalent documents of a
corporation organized under Laws of another jurisdiction, as the same may be
amended or restated.

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

“Puritan” means the vessel PURITAN.

“Puritan MOA” means the Memorandum of Agreement dated the date hereof between
CRH as Seller and the New Container Vessel Owner named therein as Buyer
respecting the vessel PURITAN.

“Puritan Time Charter” means the BoxTime Charter dated the date hereof between
the relevant New Container Vessel Owner as Owner and GWF as Charterer respecting
the vessel PURITAN.

 

10



--------------------------------------------------------------------------------

“Refrigerated Vessel Time Charter” means the Refrigerated Vessel Time Charter
and riders thereto, the form of which is attached hereto as Exhibit 4.

“Seven Hills” has the meaning specified in the Preamble, whose sole member is
Eastwind.

“Seven Hills Change of Control” has the meaning specified in Section 4.1(b).

“Spare Parts Purchase Agreement” means the Spare Parts Purchase Agreement dated
the date hereof between GWF and Seven Hills.

“Strategic Services Agreement” means the Strategic Services Agreement dated the
date hereof among GWF, Seven Hills, Eastwind and NYKLC.

“Subsidiary” of any Person means any corporation, limited liability company,
partnership, joint venture, trust or estate of which (or in which) more than 50%
of (a) the voting stock of such corporation, (b) the interest in the capital or
profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Time Charters” shall mean, collectively, the Chiquita Vessel Time Charters and
the Long-Period Charters, and “Time Charter” shall mean any of them as the
context may require.

“Transaction Documents” means, collectively, this Agreement, the Strategic
Services Agreement, the First Call Agreement, the MOAs, the Spare Parts Purchase
Agreement, the Bareboat Charters, the Intermediate Time Charters, the Time
Charters, the Guarantees, the NYKLC Indemnity and any other agreement document,
instrument or certificate to be executed and delivered pursuant to any of the
foregoing.

“Voting Stock” means the securities or other ownership interest in any Person
which have ordinary voting power under ordinary circumstances for the election
of directors (or the equivalent) of such Person.

1.2 Construction. In this Agreement, unless the context otherwise requires:

(i) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication;

(ii) words expressed in the singular number shall include the plural and vice
versa, words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(iii) references to Articles, Sections, Exhibits, Schedules and Recitals are
references to articles, sections, exhibits, schedules and recitals of this
Agreement;

(iv) reference to “day” or “days” are to calendar days unless otherwise
indicated;

 

11



--------------------------------------------------------------------------------

(v) this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented; and

(vi) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import.

1.3 Schedules. The Schedules to this Agreement are incorporated into and form an
integral part of this Agreement.

ARTICLE II

TRANSACTION DOCUMENTS; CLOSING

2.1 Transaction Documents, Etc. On the date hereof, and as a condition to the
effectiveness hereof:

(a) GWF shall have approved each New Owner, such approval not to be unreasonably
withheld;

(b) BVS and the New Reefer Vessel Owner named therein shall have entered into
each of the Bremer Vulcan Class MOAs;

(c) The relevant Chiquita Vessel Owner and the New Reefer Vessel Owner named
therein shall have entered into each of the Country Class MOAs;

(d) The relevant Chiquita Vessel Owner and the New Container Vessel Owner named
therein shall have entered into each of the Lady Class MOAs;

(e) CRH and the New Container Vessel Owner named therein shall have entered into
the Puritan MOA;

(f) The relevant New Reefer Vessel Owner and Eystrasalt shall have entered into
each of the Bremer Vulcan Class Bareboat Charters and the Country Class Bareboat
Charters, each such Bareboat Charter to be approved in form and substance by
GWF, such approval not to be unreasonably withheld;

(g) Eystrasalt and Seven Hills shall have entered into each Intermediate Time
Charter, each such Intermediate Time Charter to be approved in form and
substance by GWF, such approval not to be unreasonably withheld;

(h) Seven Hills and GWF shall have entered into each of the Bremer Vulcan Class
Time Charters;

 

12



--------------------------------------------------------------------------------

(i) Seven Hills and GWF shall have entered into each of the Country Class Time
Charters;

(j) The relevant New Container Vessel Owner and GWF shall have entered into each
of the Lady Class Time Charters;

(k) The relevant New Container Vessel Owner and GWF shall have entered into the
Puritan Time Charter;

(l) NYKLC and GWF shall have entered into each of the Long-Period Charters;

(m) GWF, Seven Hills, Eastwind and NYKLC shall have entered into the Strategic
Services Agreement;

(n) GWF, Seven Hills, Eastwind and NYKLC shall have entered into the First Call
Agreement;

(o) GWF and Seven Hills shall have entered into the Spare Parts Purchase
Agreement

(p) Eastwind and GWF shall have entered into the Eastwind Guarantees;

(q) Chiquita LLC and the members of the Alliance shall have entered into the
Chiquita Guarantee; and

(r) NYKLC and Eastwind shall have entered into the NYKLC Indemnity, such
indemnity to be approved in form and substance by GWF, such approval not to be
unreasonably withheld.

2.2 Closing. (a) Except as provided in 2.2(b), (c), (d) and (e) below, the
completion of the transactions contemplated by this Agreement and the other
Transaction Documents (each, a “Closing”, and collectively, the “Closings”) will
take place as soon as practicable after the last of the conditions set forth in
Articles VIII and IX is satisfied or waived, but in no event later than the
second (2nd) Business Day thereafter, or at such other time and date as the
parties hereto shall agree (each such date, a “Closing Date”).

(b) The Closing of the transaction contemplated by each MOA shall take place on
the Closing Date in accordance with Clause 5(b) thereof, and subject to the
provisions of Article III.

(c) The Closing of the transaction contemplated by each Bareboat Charter,
Intermediate Time Charter and Time Charter shall take place in accordance with
the respective terms thereof.

(d) The Closing of the transaction contemplated by each Long-Period Charter
shall take place on or about January 1, 2008 in accordance with the respective
terms thereof.

(e) The Closing of the transaction contemplated by the Spare Parts Purchase
Agreement shall take place in accordance with the respective terms thereof.

 

13



--------------------------------------------------------------------------------

ARTICLE III

SALE OF CHIQUITA VESSELS

3.1 Conflict with MOAs. The provisions of this Article III shall be read
together with each MOA but in case of any conflict between this Article III and
any MOA, the provisions of this Article III shall prevail.

3.2 MOA Termination Events.

(a) If any MOA shall terminate in accordance with Clause 5(d) thereof as a
result of a total loss of the relevant Chiquita Vessel before delivery, then all
other MOAs shall remain in full force and effect.

(b) If any relevant Chiquita Entity shall duly cancel any MOA in accordance with
Clause 13 thereof or otherwise as a result of the failure of the relevant New
Owner to take delivery or to pay the purchase price of the relevant vessel, then
the provisions of Clause 13 of such MOA shall apply and, subject to the
provisions of Section 3.2(c) hereof, all other MOAs shall remain in full force
and effect.

(c) If any MOA shall be cancelled in the manner described in Section 3.2(b),
then, for a period of five (5) Business Days after the date of such
cancellation, the other Chiquita Vessel Owners party to the other MOAs shall
have the right to cancel all (but not less than all) such other MOAs under which
the relevant Chiquita Vessel has not yet been delivered to the relevant New
Owner, which right shall be exercised by notice to the relevant New Owners. In
the event of such cancellation under this Section 3.2(c), the provisions of
Clause 13 of each of such other MOAs shall apply as if the relevant New Owner
had failed to take delivery or to pay the purchase price of the relevant vessel
thereunder.

(d) If the relevant New Owner shall cancel any MOA in accordance with Clause 14
thereof or otherwise as a result of the failure of the relevant Chiquita Vessel
Owner to be ready to validly complete a legal transfer of the relevant vessel by
a date stipulated in such MOA, then the provisions of Clause 14 of such MOA
shall otherwise apply and all other MOAs shall remain in full force and effect.

(e) Upon termination of this Agreement in accordance with Section 10.1, then all
MOAs shall terminate.

3.3 Risk of Loss. Risk of loss of or damage to each Chiquita Vessel shall pass
from the relevant Chiquita Vessel Owner to and be accepted by the relevant New
Owner of such Chiquita Vessel at the time of transfer of title to such Chiquita
Vessel under the terms of the relevant MOA. Notwithstanding the foregoing, the
relevant Chiquita Vessel Owner shall maintain all liability insurance coverage
and will bear the risk of and shall indemnify and hold the relevant New Owner
(and Eystrasalt and Seven Hills in the case of the Chiquita Reefer Vessels)
harmless from and in respect of any loss, liability or any damage in respect of
such Chiquita Vessel’s crew or any cargo or other property on board such
Chiquita Vessel upon delivery whether arising from any contract of carriage,
bailment, charterparty or contract of affreightment relating to any voyage in
progress at the time of delivery until in the case of:

(i) a Chiquita Container Vessel laden with bananas at the time of transfer of
title, it completes the discharge of the entire banana cargo;

 

14



--------------------------------------------------------------------------------

(ii) a Chiquita Container Vessel that has no banana cargo on board at the time
of transfer of title, at a mutually selected time and port but prior to the
commencement of loading of the next banana cargo;

(iii) a Chiquita Reefer Vessel laden with any cargo at the time of transfer of
title, it completes the discharge of all of such cargo; or

(iv) a Chiquita Reefer Vessel that has no cargo on board at the time of transfer
of title, at a mutually selected time and port but prior to the commencement of
loading of the next cargo.

3.4 Closing “At Sea”. In order to ensure a smooth transition and expedite an “at
sea” vessel sale closing process, GWF will continue to manage the Chiquita
Vessels from the relevant Closing Date until in the case of:

(i) a Chiquita Container Vessel laden with bananas at the time of transfer of
title, it completes the discharge of the entire banana cargo;

(ii) a Chiquita Container Vessel that has no banana cargo on board at the time
of transfer of title, at a mutually selected time and port but prior to the
commencement of loading of the next banana cargo;

(iii) a Chiquita Reefer Vessel laden with any cargo at the time of transfer of
title, it completes the discharge of all of such cargo; or

(iv) a Chiquita Reefer Vessel that has no cargo on board at the time of transfer
of title, at a mutually selected time and port but prior to the commencement of
loading of the next cargo.

3.5 Inspection. (a) Notwithstanding anything in any MOA to the contrary, each
Chiquita Vessel is to be delivered to its respective New Owner without
drydocking. However, each respective New Owner (in the case of the Chiquita
Container Vessels) and Eystrasalt (in the case of the Chiquita Reefer Vessels)
shall have the right at their expense to arrange for an underwater inspection by
a diver approved by the Classification Society of each Chiquita Vessel as
follows:

(i) In the case of a Chiquita Container Vessel laden with bananas at the time of
transfer of title, when it completes or during the discharge of the entire
banana cargo;

(ii) In the case of a Chiquita Container Vessel that has no banana cargo on
board at the time of transfer of title, at a mutually selected time and port but
prior to the commencement of loading of the next banana cargo;

 

15



--------------------------------------------------------------------------------

(iii) In the case of a Chiquita Reefer Vessel laden with any cargo at the time
of transfer of title, when it completes or during the discharge of all of such
cargo; or

(iv) In the case of a Chiquita Reefer Vessel that has no cargo on board at the
time of transfer of title, at a mutually selected time and port but prior to the
commencement of loading of the next cargo.

Notwithstanding the foregoing, however, if the conditions at such port are
unsuitable for such inspection, the inspection shall be conducted at a suitable
alternative place near to such port.

Each respective New Owner (in the case of the Chiquita Container Vessels) and
Eystrasalt (in the case of the Chiquita Reefer Vessels) shall at their cost make
the relevant Chiquita Vessel available for such inspection but such Chiquita
Vessel shall remain on-hire during such inspection notwithstanding anything to
the contrary in any Chiquita Vessel Time Charter. The extent of the inspection
and the conditions under which it is performed shall be to the satisfaction of
the relevant Classification Society.

(b) If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect a Chiquita
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the relevant Classification Society, each respective New Owner
(in the case of the Chiquita Container Vessels) and Eystrasalt (in the case of
the Chiquita Reefer Vessels) may arrange for such Chiquita Vessel to be
drydocked at the expense of GWF for inspection by such Classification Society of
such Chiquita Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with such Classification Society’s rules
(and such Chiquita Vessel shall remain on-hire during such drydocking
notwithstanding anything to the contrary in any Chiquita Vessel Time Charter).
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect such Chiquita
Vessel’s class, such defects shall be made good at GWF’s expense to the
satisfaction of such Classification Society without condition/recommendation
(notes, if any, in the surveyor’s report which are accepted by such
Classification Society without condition/recommendation are not to be taken into
account). In such event GWF shall also pay for the cost of the underwater
inspection and the Classification Society’s attendance.

(c) If such Chiquita Vessel is drydocked pursuant to Section 3.5(b) the relevant
Classification Society may require survey of the tailshaft system, the extent of
the survey being to the satisfaction of the Classification surveyor (and such
Chiquita Vessel shall remain on-hire during such survey notwithstanding anything
to the contrary in any Chiquita Vessel Time Charter). If such survey is not
required by the Classification Society, the relevant New Owner (in the case of
the Chiquita Container Vessels) or Eystrasalt (in the case of the Chiquita
Reefer Vessels) shall have the right to require the tailshaft to be drawn and
surveyed by the Classification Society, the extent of the survey being in
accordance with the Classification Society’s rules for tailshaft survey and
consistent with the current stage of such Chiquita Vessel’s survey cycle. The
relevant New Owner (in the case of the Chiquita Container Vessels) or Eystrasalt
(in the case of the Chiquita Reefer Vessels) shall declare whether they require
the tailshaft to be drawn and surveyed not later than by the completion of the
inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be arranged by the relevant New Owner (in the case of the
Chiquita Container Vessels) and Eystrasalt (in the case of the Chiquita Reefer
Vessels). Should any parts of the tailshaft system be condemned or found
defective so as to affect such Chiquita Vessel’s class, those parts shall

 

16



--------------------------------------------------------------------------------

be renewed or made good at GWF’s expense to the satisfaction of the
Classification Society without condition/recommendation (notes, if any, in the
surveyor’s report which are accepted by such Classification Society without
condition/recommendation are not to be taken into account) (and such Chiquita
Vessel shall remain on-hire during such renewal notwithstanding anything to the
contrary in any Chiquita Vessel Time Charter).

(d) The expenses relating to the survey of the tailshaft system shall be borne
by the relevant New Owner (in the case of the Chiquita Container Vessels) or
Eystrasalt (in the case of the Chiquita Reefer Vessels) unless the
Classification Society requires such survey to be carried out, in which case GWF
shall pay these expenses. GWF shall also pay the expenses if the relevant New
Owner (in the case of the Chiquita Container Vessels) or Eystrasalt (in the case
of the Chiquita Reefer Vessels) require the survey and parts of the system are
condemned or found defective or broken so as to affect such Chiquita Vessel’s
class (notes, if any, in the surveyor’s report which are accepted by such
Classification Society without condition/recommendation are not to be taken into
account).

(e) The expenses in connection with putting such Chiquita Vessel in and taking
her out of drydock, including the drydock dues and the Classification Society’s
fees shall be paid by GWF if the Classification Society issues any
condition/recommendation (notes, if any, in the surveyor’s report which are
accepted by such Classification Society without condition/recommendation are not
to be taken into account) as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the relevant New Owner (in the case of
the Chiquita Container Vessels) or Eystrasalt (in the case of the Chiquita
Reefer Vessels) shall pay the aforesaid expenses, dues and fees.

(f) GWF’s representative shall have the right to be present in the drydock, but
without interfering with the work or decisions of the Classification surveyor.

(g) The relevant New Owner (in the case of the Chiquita Container Vessels) or
Eystrasalt (in the case of the Chiquita Reefer Vessels) shall have the right to
have the underwater parts of such Chiquita Vessel cleaned and painted at their
risk and expense without interfering with the Classification surveyor’s work, if
any, and without affecting such Chiquita Vessel’s timely return to service. If,
however, the work caused by the relevant New Owner (in the case of the Chiquita
Container Vessels) or Eystrasalt (in the case of the Chiquita Reefer Vessels) in
drydock is still in progress when the work required to done at GWF’s expense is
completed, the additional docking time needed to complete the work caused by the
relevant New Owner (in the case of the Chiquita Container Vessels) or Eystrasalt
(in the case of the Chiquita Reefer Vessels) shall be for such relevant New
Owner’s (in the case of the Chiquita Container Vessels) or Eystrasalt’s (in the
case of the Chiquita Reefer Vessels) risk and expense (and such Chiquita Vessel
shall go off-hire during such period notwithstanding anything to the contrary in
any Chiquita Vessel Time Charter).

3.6 Onboard Employees. With respect to Onboard Employees, the parties hereto
agree as follows:

(a) Promptly after the execution of this Agreement and each of the MOAs, GWF
shall cause GWF-MS to promptly make available to the Alliance such information
as the Alliance may request about the Onboard Employees to enable the Alliance
to expeditiously determine (i) which of such Onboard Employees it desires to
continue to employ (through its Crew Manager) as

 

17



--------------------------------------------------------------------------------

officers and crew aboard the Chiquita Vessels or (ii) only in the case of
officers employed by GWF-MS aboard the Chiquita Vessels, which of such officers
it desires to employ (through its Crew Manager) as advisers for up to two full
voyages following the sale and transfer to the New Owners of the Chiquita Vessel
aboard such officers work, provided that (1) GWF-MS shall not be required to
provide to the Alliance any information about Onboard Employees that would
violate GWF-MS employment policies or any Law or Order, (2) the Alliance shall
coordinate with GWF-MS the timing of any discussions between the Alliance and
the Onboard Employees regarding such employment by the Alliance, and (3) GWF-MS
shall not be obligated to make available to the Alliance any Onboard Employees
that GWF-MS desires to retain in its employ.

(b) GWF shall cause GWF-MS to (i) pay the costs of repatriation of any Onboard
Employee who elects to leave the Chiquita Vessel aboard which he or she is
employed within [*] calendar days of the date such vessel is sold and
transferred to the relevant New Owner and (ii) indemnify the Alliance (or its
Crew Manager) for any contractual separation liability that existed as of the
date title to the Chiquita Vessel aboard which such Onboard Employee worked is
transferred from the relevant Chiquita Vessel Owner to the relevant New Owner.

(c) Notwithstanding the foregoing, GWF-MS will be relieved of any obligation
with respect to any Onboard Employees (including without limitation any
contractual separation liability and repatriation obligation) who is employed by
the Alliance (or its Crew Manager) for more than [*] calendar days after the
date title to the Chiquita Vessel aboard which such Onboard Employee worked is
transferred from the relevant Chiquita Vessel Owner to the relevant New Owner.

ARTICLE IV

SEVEN HILLS AND FINANCIAL COVENANTS

4.1 Seven Hills. It is understood and agreed that a principal inducement for the
Chiquita Entities to enter into the Transactions contemplated by this Agreement
is the establishment of Seven Hills by Eastwind. In recognition of this fact and
to ensure the ongoing stability of the strategic relationship between parties
hereto, the parties hereto agree that:

(a) GWF’s prior consent is required (such consent not to be unreasonably
withheld) for any Person that is not a controlled Affiliate or Subsidiary of
Eastwind to become a member in, or assume management control of, Seven Hills,
provided that Chiquita hereby consents to NYKLC becoming a minority member of
Seven Hills.

(b) A change of control with respect to Seven Hills (a “Seven Hills Change of
Control”) shall be deemed to have occurred if more than 50% of the equity
interests in Seven Hills is sold to or otherwise controlled by any Person other
than Eastwind and/or its controlled Affiliates and Subsidiaries.

(c) Prior to the consummation of any transaction that would result in the
occurrence of a Seven Hills Change of Control, Seven Hills shall advise GWF in
writing of parties to and the material terms of such proposed transactions.
Within 15 Business Days of receipt of such notice, GWF shall advise Seven Hills
in writing whether or not GWF, in its reasonable opinion, believes that the
result of such proposed Seven Hills Change of Control would substantially
increase the risk profile of one or more of the Chiquita Vessel

 

18



--------------------------------------------------------------------------------

Time Charters or other arrangements (collectively with such Chiquita Vessel Time
Charters, the “Affected Agreements”) between GWF and Seven Hills. If GWF
believes, in its reasonable opinion, that there would not be a substantial
increase in the risk profile of one or more of the Affected Agreements as a
result of the proposed Seven Hills Change of Control, or if GWF does not respond
to Seven Hills within 15 Business Days of receipt of such notice, the Seven
Hills Change of Control shall be permitted to occur. If GWF believes, in its
reasonable opinion, that there would be a substantial increase in the risk
profile of one or more of the Affected Agreements as a result of the proposed
Seven Hills Change of Control, GWF and Seven Hills shall negotiate in good faith
to find a basis to modify such Affected Agreement(s) in a manner acceptable to
GWF in its sole but reasonable discretion. If such modification has not been
agreed within 60 calendar days of the date of GWF’s notification to Seven Hills,
the Seven Hills Change of Control transaction will not be consummated.

(d) Seven Hills and all of its legal relationships with the Chiquita Entities
and other Alliance Entities will be operated in compliance with all applicable
Laws, in particular all applicable competition laws.

4.2 Financial Covenants. (a) Each of Eastwind and NYKLC shall provide audited,
and Seven Hills and Eystrasalt shall provide unaudited, financial statements to
GWF within two weeks of the date such financial statements are completed, but in
no event later than 150 calendar days after the end of such Person’s fiscal
year.

(b) Each of Seven Hills and Eystrasalt shall maintain the following covenants
and shall provide a compliance certificate to GWF in respect thereof within 30
days of the end of each fiscal year:

(i) There shall be no encumbrance on any vessel chartered by Eystrasalt to Seven
Hills or by Seven Hills to GWF other than encumbrances permitted under the terms
of the financing, if any, for such vessel in connection with the purchase
thereof under the relevant MOA or under the terms of any refinancing thereof;
and

(ii) No event of default in excess of U.S. $[*] shall have occurred and be
continuing under any financings to which Seven Hills or Eystrasalt is a party.

If Seven Hills or Eystrasalt should breach any of these covenants, it will
provide written notice thereof same to GWF within five (5) Business Days of the
occurrence of such breach.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE CHIQUITA ENTITIES

Each Chiquita Entity represents and warrants to the Alliance Entities and
Eystrasalt as of the date of this Agreement as follows:

5.1 Existence and Good Standing. It is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation.

 

19



--------------------------------------------------------------------------------

5.2 Authority and Enforceability. It has the organizational power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party. It has the organizational power and authority to consummate
the transactions contemplated hereby and by the other Transaction Documents to
which it is a party. The execution, delivery and performance by it of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all requisite corporate action and no other organizational action
on its part is necessary to authorize the execution, delivery and performance of
this Agreement and such other Transaction Documents by it and the consummation
of the transactions contemplated hereby and thereby. This Agreement and the
other Transaction Documents, when delivered in accordance with the terms hereof,
shall have been duly executed and delivered by the Chiquita Entities party
thereto and, assuming the due execution and delivery of this Agreement and the
other Transaction Documents by the other parties hereto and thereto, shall be
their respective valid and binding obligations, enforceable against each of the
Chiquita Entities party thereto in accordance with their terms, except to the
extent that their enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
the enforcement of creditors’ rights generally, to general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law) or to applicable principles of public policy.

5.3 Consents and Approvals; No Violations. (a) Other than as set forth on
Schedule 5.3(a), the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party by each Chiquita Entity and the
consummation by the Chiquita Entities of the transactions contemplated hereby
and thereby will not result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default
under: (1) any provision of the Organizational Documents of any Chiquita Entity;
(2) subject to obtaining and making any of the approvals, consents, notices and
filings referred to in paragraph (b) below, any Law or Order applicable to any
Chiquita Entity or by which any of their respective properties or assets may be
bound; or (3) any of the terms, conditions or provisions of any material
contract or other agreement to which any Chiquita Entity is a party or by which
any of its respective properties or assets may be bound, except in the case of
clauses (2) and (3) above for such violations, filings, permits, consents,
approvals, notices, breaches or conflicts which would not reasonably be expected
to have a Material Adverse Effect on the Chiquita Entities.

(b) Except for such filings and approvals as set forth on Schedule 5.3(b), no
material consent, approval or action of, filing with or notice to any
Governmental or Regulatory Authority is necessary or required under any of the
terms, conditions or provisions of any Law or Order applicable to any Chiquita
Entity, or by which any of their respective properties or assets may be bound,
for the execution and delivery of this Agreement or the other Transaction
Documents by any Chiquita Entity, the performance by any Chiquita Entity of its
obligations hereunder or thereunder, or the consummation of the transactions
contemplated hereby or thereby, other than those which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect on the
Chiquita Entities.

5.4 Brokers’ or Finders’ Fees. Except for Fortis Securities, whose fees will be
paid by the Chiquita Entities, no agent, broker, person or firm acting on behalf
of any of the Chiquita Entities is, or will be, entitled to any commission or
brokers’ or finders’ fees from any Chiquita Entity in connection with any of the
transactions contemplated by this Agreement or the other Transaction Documents.

 

20



--------------------------------------------------------------------------------

5.5 No Other Representations or Warranties. Except for the representations and
warranties contained in this Article V and in the other Transaction Documents,
none of the Chiquita Entities or their Affiliates or any other Person acting on
behalf of any of them (a) has made any express or implied representation or
warranty (including, without limitation, any implied representation or warranty
as to the condition, merchantability, suitability or fitness for a particular
purpose) regarding the Chiquita Entities, any of their Affiliates, any of the
assets owned or used by any of the foregoing Persons or the transactions
contemplated by this Agreement or the other Transaction Documents, or (b) has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information (including, without limitation, any information
set forth in the Offering Memorandum, in management presentations, in “data
rooms” or any other materials provided or made available to the Alliance
Entities or any of their Affiliates) regarding the Chiquita Entities, any of
their Affiliates, any of the assets owned or used by any of the foregoing
Persons or the transactions contemplated by this Agreement or the other
Transaction Documents, and the Chiquita Entities hereby expressly disclaim any
other representations or warranties (whether made by any of the Chiquita
Entities, any Affiliate of any Chiquita Entity or any of their respective
officers, directors, Onboard Employees, agents or representatives). No officer,
director, employee, agent or representative of any Chiquita Entity shall have
any liability or responsibility for any representations or warranties contained
in this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE ALLIANCE MEMBERS

Each member of the Alliance and Eystrasalt represents and warrants to the
Chiquita Entities as follows:

6.1 Existence and Good Standing. It is a corporation duly organized or a limited
liability company duly formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation.

6.2 Authority and Enforceability. It has the organizational power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party. It has the organizational power and authority to consummate
the transactions contemplated hereby and by the other Transaction Documents to
which it is a party. The execution, delivery and performance by it of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all requisite corporate or limited liability company action and no
other organizational action on its part is necessary to authorize the execution,
delivery and performance of this Agreement and such other Transaction Documents
by any Alliance Entity and the consummation of the transactions contemplated
hereby and thereby. This Agreement and the other Transaction Documents, when
delivered in accordance with the terms hereof, shall have been duly executed and
delivered by each Alliance Entity party thereto and, assuming the due execution
and delivery of this Agreement and the other Transaction Documents by the other
parties hereto and thereto, shall be their respective valid and binding
obligations, enforceable against each Alliance Entity party thereto in
accordance with their terms, except to the extent that their enforceability may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws relating to or affecting the enforcement of

 

21



--------------------------------------------------------------------------------

creditors’ rights generally, to general equitable principles (regardless of
whether the issue of enforceability is considered in a proceeding in equity or
at law) or to applicable principles of public policy.

6.3 Consents and Approvals; No Violations. (a) Other than as set forth on
Schedule 6.3(a), the execution and delivery of this Agreement and the other
Transaction Documents by each Alliance Entity and the consummation by each
Alliance Entity of the transactions contemplated hereby and thereby will not
result in a violation or breach of, conflict with, constitute (with or without
due notice or lapse of time or both) a default under: (1) any provision of the
operating agreement, certificate of incorporation or by-laws, as the case may
be, of any Alliance Entity; (2) subject to obtaining and making any of the
approvals, consents, notices and filings referred to in paragraph (b) below, any
Law or Order applicable to any Alliance Entity or by which any of their
respective properties or assets may be bound; or (3) any of the terms,
conditions or provisions of any material contract to which any Alliance Entity
is a party or by which any of their respective properties or assets may be
bound, except in the case of clauses (2) and (3) above for such violations,
filings, permits, consents, approvals, notices, breaches or conflicts which
would not reasonably be expected to have a Material Adverse Effect on an
Alliance Entity.

(b) Except for such filings and approvals as set forth on Schedule 6.3(b), no
material consent, approval or action of, filing with or notice to any
Governmental or Regulatory Authority is necessary or required under any of the
terms, conditions or provisions of any Law or Order applicable to any Alliance
Entity, or by which any of their respective properties or assets may be bound,
for the execution and delivery of this Agreement or the other Transaction
Documents by any Alliance Entity, the performance by any Alliance Entity of its
obligations hereunder or thereunder, or the consummation of the transactions
contemplated hereby or thereby, other than those which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect on any
of the Alliance Entities.

6.4 Brokers’ or Finders’ Fees. Except for Chartworld, whose fees will be paid by
the Alliance Entities, no agent, broker, person or firm acting on behalf of any
of the Alliance Entities is, or will be, entitled to any commission or brokers’
or finders’ fees from any Alliance Entity in connection with any of the
transactions contemplated by this Agreement or the other Transaction Documents.

6.5 Financial Capability. Eastwind has entered into a commitment letter for
$47.7 million of senior debt to finance the acquisition of the Chiquita
Container Vessels and NYKLC has entered into a commitment letter for $172.0
million of lease financing in respect of the Chiquita Reefer Vessels
(collectively, the “Commitment Letters”). True and correct copies of the
Commitment Letters (and any documentation relating thereto) have been furnished
to Chiquita. To the knowledge of the Alliance, the Commitment Letters are valid
and in full force and effect and no event has occurred that (with or without
notice, lapse of time or both) would constitute a default thereunder.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

7.1 Commercially Reasonable Efforts. Subject to the terms and conditions
contained herein, each of the parties hereto shall cooperate and use their
respective commercially reasonable efforts to take, or cause to be taken, all
appropriate action, and to make, or cause to be made, as soon as practicable
after the date of this Agreement, all filings necessary, proper or advisable
under applicable Laws, in each case to consummate and make effective the
transactions contemplated by this Agreement in the most expeditious manner
practicable (including, without limitation, their respective commercially
reasonable efforts to obtain, prior to the Closing Date, all permits, consents,
approvals, authorizations, qualifications and Orders as are necessary for
consummation of the transactions contemplated by this Agreement, to remove any
injunctions or other impediments or delays (legal or otherwise) and to fulfill
the conditions to consummation of the transactions contemplated hereby set forth
in Articles VIII and IX of this Agreement).

Without limiting the foregoing, and for the avoidance of doubt, each of Eastwind
and NYKLC will use their commercially reasonable efforts to cause the conditions
to funding set forth in the respective Commitment Letters (and any other
documentation relating thereto) to be fulfilled on a timely basis and to cause
the New Owners to obtain such funding to permit the Closing to occur hereunder
in the most expeditious manner practicable (including, without limitation, to
pay in full, in cash, the aggregate purchase price stated in the MOAs), subject
only to the satisfaction of the conditions to funding under the respective
Commitment Letters and the conditions set forth in Article IX.

7.2 Confidentiality; Public Announcements. The parties hereto agree that the
commercial terms of their arrangements as set forth herein and in the other
Transaction Documents shall remain confidential. Accordingly, none of the
parties hereto shall, nor shall any of their respective representatives,
Subsidiaries or Affiliates, without the approval of the other parties, issue any
press releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement or the other Transaction Documents
and/or with respect to any other party to this Agreement or the other
Transaction Documents or any of their respective representatives, Subsidiaries
or Affiliates, except as may be required by applicable Law or by obligations
pursuant to any listing agreement with any national securities exchange so long
as such party has used commercially reasonable efforts to obtain the approval of
the other parties prior to issuing such press release or making such public
disclosure. The members of the Alliance hereby acknowledge and approve of any
filings that Chiquita is required to make under U.S. securities laws and the
rules and regulations of the New York Stock Exchange.

ARTICLE VIII

CONDITIONS TO THE OBLIGATIONS OF THE CHIQUITA ENTITIES

The obligations of the Chiquita Entities to consummate the transactions
contemplated by this Agreement and the other Transaction Documents are subject
to the satisfaction or waiver by the Chiquita Entities at or prior to the
relevant Closing Date of each of the following conditions:

8.1 Truth of Representations and Warranties. The representations and warranties
of the Alliance Entities, Eystrasalt and the New Owners contained in this
Agreement and the other Transaction Documents shall be true and correct on and
as of such Closing Date as though made at that time, except to the extent that
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct on and
as of such earlier date) and except to the extent any untruth or inaccuracy
would not reasonably be expected to have a Material Adverse Effect on such
Person.

 

23



--------------------------------------------------------------------------------

8.2 Performance of Agreements. All of the material agreements and covenants of
the Alliance Entities, Eystrasalt and the New Owners to be performed on or prior
to such Closing Date pursuant to this Agreement and the other Transaction
Documents shall have been duly performed in all material respects.

8.3 No Injunctions. No preliminary or permanent injunction, decree or other
Order shall have been issued by any court or by any Governmental or Regulatory
Authority which prohibits the consummation of the transactions contemplated by
this Agreement and the other Transaction Documents and which is in effect on
such Closing Date.

8.4 Consents. All material consents, authorizations, Orders or approvals of, and
filings or registrations with, any Governmental or Regulatory Authority and all
third party consents, each as set forth on Schedules 5.3(a) and 5.3(b), shall
have been obtained or made and shall be in full force and effect on such Closing
Date.

8.5 Transaction Documents. Each Person other than the Chiquita Entities shall
have entered into this Agreement and the other Transaction Documents to which it
is a party and such other documents as may be contemplated hereby and thereby,
and each such document shall be in full force and effect with no defaults
thereunder other than by the Chiquita Entities.

8.6 Certifications and Opinions. The Chiquita Entities shall have received from
each member of the Alliance and Eystrasalt each of the following certifications
and opinions, in each case in form, scope and substance satisfactory to the
Chiquita Entities and dated the relevant Closing Date:

(a) A copy, certified by an authorized officer (or equivalent) as being a true
and correct copy thereof, of (i) the resolutions of its board of directors (or
equivalent managing body) approving each Transaction Document to which it is or
is to be a party, and of all documents evidencing shareholder (or equivalent
equity holder) approval, if required, and (ii) any other necessary corporate or
limited liability company action and governmental approvals with respect to this
Agreement and each other Transaction Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;

(b) A certificate of an authorized officer (or equivalent) certifying the names
and true signatures of its directors and officers (or equivalent) and the names
and true signatures of any attorneys-in-fact authorized to sign on its behalf
this Agreement and each Transaction Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;

(c) A copy, certified by an authorized officer (or equivalent) as being a true
and correct copy thereof, of its Organizational Documents and each amendment
thereto;

(d) A certificate issued by its jurisdiction of incorporation, organization or
formation certifying that it is duly formed and validly existing in good
standing under the law of such jurisdiction of incorporation, organization or
formation;

 

24



--------------------------------------------------------------------------------

(e) A certificate of an authorized officer (or equivalent) certifying that
(i) no information provided by it to the Chiquita Entities contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (ii) the representations and
warranties contained in this Agreement as though made on and as of date of such
certificate are true and complete in all material respects, except to the extent
permitted by Section 8.1; and

(e) a favorable opinion of its counsel as to such matters of Marshall Islands
and Swedish law as the Chiquita Entities may request.

8.7 No Change of Control. No Change of Control in respect of any member of the
Alliance, Eystrasalt or any New Owner shall have occurred since the date of this
Agreement.

8.8 Consummation of Financing. On or before the relevant Closing Date, each of
Eastwind and NYKLC shall have consummated the financing called for by the
Commitment Letters.

ARTICLE IX

CONDITIONS TO THE OBLIGATIONS OF THE ALLIANCE ENTITIES

The obligations of the Alliance Entities to consummate the transactions
contemplated by this Agreement and the other Transaction Documents are subject
to the satisfaction or waiver by the Alliance Entities at or prior to the
relevant Closing Date of each of the following conditions:

9.1 Truth of Representations and Warranties. The representations and warranties
of the Chiquita Entities contained in this Agreement and the other Transaction
Documents shall be true and correct on and as of such Closing Date as though
made at that time, except to the extent that such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date) and except
to the extent any untruth or inaccuracy would not reasonably be expected to have
a Material Adverse Effect on the Chiquita Entities.

9.2 Performance of Agreements. All of the material agreements and covenants of
the Chiquita Entities to be performed on or prior to such Closing Date pursuant
to this Agreement and the other Transaction Documents shall have been duly
performed in all material respects.

9.3 No Injunctions. No preliminary or permanent injunction, decree or other
Order shall have been issued by any court or by any Governmental or Regulatory
Authority which prohibits the consummation of the transactions contemplated by
this Agreement and the other Transaction Documents and which is in effect on
such Closing Date.

9.4 Consents. All material consents, authorizations, Orders or approvals of, and
filings or registrations with, any Governmental or Regulatory Authority, each as
set forth on Schedules 6.3(a) and 6.3(b), shall have been obtained or made and
shall be in full force and effect on such Closing Date.

 

25



--------------------------------------------------------------------------------

9.5 Transaction Documents. Each Person other than the Alliance Entities and
Eystrasalt shall have entered into this Agreement and the other Transaction
Documents to which it is a party and such other documents as may be contemplated
hereby and thereby, and each document shall be in full force and effect with no
defaults thereunder other than by the Alliance Entities.

9.6 Certifications and Opinions. The Alliance shall have received from each
Chiquita Entity each of the following certifications and opinions, in each case
in form, scope and substance satisfactory to the Alliance and dated the relevant
Closing Date:

(a) A copy, certified by an authorized officer (or equivalent) as being a true
and correct copy thereof, of (i) the resolutions of its board of directors (or
equivalent managing body) approving each Transaction Document to which it is or
is to be a party, and of all documents evidencing shareholder (or equivalent
equity holder) approval, if required, and (ii) any other necessary corporate or
limited liability company action and governmental approvals with respect to this
Agreement and each other Transaction Document each other Transaction Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder;

(b) A certificate of an authorized officer (or equivalent) certifying the names
and true signatures of its directors and officers (or equivalent) and the names
and true signatures of any attorneys-in-fact authorized to sign on its behalf
this Agreement and each Transaction Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;

(c) A copy, certified by an authorized officer (or equivalent) as being a true
and correct copy thereof, of its Organizational Documents and each amendment
thereto;

(d) A certificate issued by its jurisdiction of incorporation, organization or
formation certifying that it is duly formed and validly existing in good
standing under the law of such jurisdiction of incorporation, organization or
formation;

(e) A certificate of an authorized officer (or equivalent) certifying that
(i) no information provided by it to the Alliance contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (ii) the representations and
warranties contained in this Agreement as though made on and as of date of such
certificate are true and complete in all material respects, except to the extent
permitted by Section 9.1; and

(e) a favorable opinion of its counsel as to such matters of New Jersey,
Delaware and Bermuda law as the Alliance may request.

ARTICLE X

TERMINATION AND ABANDONMENT

10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned, at any time prior to the Closing:

(a) By mutual consent of the Chiquita Entities, on the one hand, and of the
Alliance Entities, on the other hand;

 

26



--------------------------------------------------------------------------------

(b) By either the Chiquita Entities, on the one hand, or the Alliance Entities,
on the other hand, if the Closing of all of the transactions contemplated by the
Transaction Documents shall not have occurred by October 31, 2007; provided that
the right to terminate this Agreement under this Section 10.1(b) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement or any other Transaction Document shall be the cause of the failure of
the Closing of all of the transactions contemplated by the Transaction Documents
to occur on or before such date;

(c) By either the Chiquita Entities, on the one hand, or the Alliance Entities,
on the other hand, if there has been a breach of any representation, warranty or
covenant of any of the Alliance Entities or any of the Chiquita Entities,
respectively, which breach would cause the failure of any condition precedent
set forth in Article VIII or IX, as the case may be; provided that any such
breach of a representation, warranty or covenant has not been cured or waived
within twenty (20) Business Days following receipt by the breaching party or
parties of written notice of such breach; or

(d) By either party, if there shall be any Law of any competent authority that
makes consummation of the transactions contemplated hereby and the other
Transaction Documents, illegal or otherwise prohibited or if any Order of any
competent authority prohibiting such transactions is entered and such Order
shall become final and non-appealable, provided that in such event the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby may be consummated as
originally contemplated to the fullest extent possible.

10.2 Effect of Termination. (a) If this Agreement is terminated pursuant to
Section 10.1 by the Chiquita Entities, on the one hand, or the Alliance
Entities, on the other hand, written notice thereof shall be given to the other
parties specifying the provision of Section 10.1 pursuant to which such
termination is made, and this Agreement shall be terminated (except that the
provisions of Sections 3.2, 7.2, 10.1, 10.2, 12.1 and 12.2 shall survive any
termination of this Agreement). Nothing herein shall relieve any party from
liability for any breach of this Agreement.

(b) Upon termination of this Agreement in accordance with Section 10.1, then all
other Transaction Documents shall also terminate with immediate effect, and the
parties hereto and thereto shall have no further obligations hereunder or
thereunder (except as otherwise provided in Sections 3.2 and 10.2(a)).

ARTICLE XI

INTELLECTUAL PROPERTY; LICENSING

11.1 Intellectual Property; Licensing. In the event that any Chiquita Entity
owns any patents relating to controlled atmosphere equipment installed in any
Chiquita Vessels, such Chiquita Entity agrees to license said patents to each
New Owner and operator of such vessel on a royalty free basis to the extent
necessary for such New Owner and/or operator to comply with its obligations
under the Transaction Documents. For the avoidance of doubt, such license shall
not be transferable by such New Owner and/or operator without the prior consent
of the relevant Chiquita Entity, such consent not to be unreasonably withheld.

 

27



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1 Expenses. The parties hereto shall pay all of their own expenses relating
to the transactions contemplated by this Agreement and the other Transaction
Documents, including the fees and expenses of their respective counsel and
financial advisers.

12.2 Governing Law; Jurisdiction. (a) THIS AGREEMENT AND THE LEGAL RELATIONS
BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS RULES
THEREOF, PROVIDED THAT NOTHING HEREIN SHALL BE CONSTRUED AS OVERRIDING A
GOVERNING LAW PROVISION IN ANY OF THE OTHER TRANSACTION DOCUMENTS.

(b) THE STATE OR FEDERAL COURTS LOCATED WITHIN THE STATE AND COUNTY OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES
HERETO, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND THE
PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS. EACH
OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, (II) SUCH PARTY AND
THE PROPERTY OF SUCH PARTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH
COURTS OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN SUCH COURTS IS
BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE
MANNER PROVIDED IN SECTION 12.4, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

12.3 Table of Contents; Captions. The table of contents and the Article and
Section captions used herein are for reference purposes only, and shall not in
any way affect the meaning or interpretation of this Agreement.

12.4 Notices. Any notice or other communication required or permitted under this
Agreement shall be deemed to have been duly given (a) five (5) Business Days
following deposit in the mails if sent by registered or certified mail, postage
prepaid, (b) when sent, if sent by email or facsimile transmission, if receipt
thereof is confirmed by telephone, and (c) when delivered, if delivered
personally to the intended recipient or by an internationally recognized
overnight courier service, in each case addressed as follows:

if to any Chiquita Entity, to:

c/o Chiquita Brands International, Inc.

250 East Fifth Street

Cincinnati, Ohio 45202

Attn:   President and Chief Operating Officer, Chiquita Fresh Group   and
General Counsel

 

28



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Watson, Farley & Williams (New York) LLP

100 Park Avenue

New York, NY 10017

Facsimile: (212) 922 1512

Attn: Daniel C. Rodgers, Esq.

if to Eastwind or Seven Hills, to:

c/o Eastwind Investment Company

444 Madison Avenue, Suite 200

New York, NY 10022

Fax: [*]

Attn:   Donald M. Simmons   Michael Frangos   James J. Murray, Esq.

if to NYKLC, to:

NYKLauritzenCool AB

Box 4315, SE-102 67

Katarinavägen 17

116 45 Stockholm, Sweden

Fax: [*]

Attn:   Mats Jansson   Magnus Nordstrom

If to Eystrasalt, to:

c/o Eastwind Investment Company

444 Madison Avenue, Suite 200

New York, NY 10022

Fax: [*]

Attn:   Donald M. Simmons   Michael Frangos   James J. Murray, Esq.

with a copy (which shall not constitute notice) to:

NYKLauritzenCool AB

Box 4315, SE-102 67

Katarinavägen 17

116 45 Stockholm, Sweden

Fax: [*]

Attn:   Mats Jansson   Magnus Nordstrom

or such other address or number as shall be furnished in writing by any such
party.

 

29



--------------------------------------------------------------------------------

12.5 Parties in Interest. This Agreement may not be transferred, assigned,
pledged or hypothecated by any party hereto other than by operation of law. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

12.6 Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.

12.7 Entire Agreement. This Agreement, including the Schedules hereto, contains
the entire understanding of the parties hereto with respect to the subject
matter contained herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

12.8 Amendments. This Agreement may not be changed, and any of the terms,
covenants, representations, warranties and conditions cannot be waived, except
pursuant to an instrument in writing signed by the parties hereto Seller or, in
the case of a waiver, by the party waiving compliance.

12.9 Severability. If any term, provision, agreement, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated to the fullest
extent possible. Notwithstanding anything herein to the contrary, the parties
hereto agree that execution and entry into the MOAs shall be contingent upon
execution of and entry into the Bareboat Charters, the Intermediate Time
Charters and the Time Charters.

12.10 Third Party Beneficiaries. Each party hereto intends that this Agreement
shall not benefit or create any right or cause of action in or on behalf of any
Person other than the parties hereto.

12.11 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

30



--------------------------------------------------------------------------------

12.12 Waiver of Jury Trial. Each of the parties hereto hereby waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any litigation as between the parties directly or indirectly
arising out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto.

12.13 Waiver of Enforcement. The failure of either party to enforce any
provision of this Agreement will not constitute a waiver of future enforcement
of that or any other provision.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Master Agreement has been duly executed and delivered
by the duly authorized officers of the parties hereto on the date first above
written.

 

CHIQUITA BRANDS INTERNATIONAL INC.      CHIQUITA BRANDS L.L.C.

By:

 

/s/ Jeffrey Zalla

     By:  

/s/ Michael Sims

Name:

  Jeffrey Zalla      Name:   Michael Sims

Title:

  Senior Vice President and Chief Financial Officer      Title:  
Attorney-in-Fact GREAT WHITE FLEET LTD.        By:  

/s/ Michael Sims

       Name:   Michael Sims        Title:   Attorney-in-Fact        BVS LTD.
     CDV LTD. By:  

/s/ Michael Sims

     By:  

/s/ Michael Sims

Name:   Michael Sims      Name:   Michael Sims Title:   Attorney-in-Fact     
Title:   Attorney-in-Fact CDY LTD.      CRH SHIPPING LTD. By:  

/s/ Michael Sims

     By:  

/s/ Michael Sims

Name:   Michael Sims      Name:   Michael Sims Title:   Attorney-in-Fact     
Title:   Attorney-in-Fact GPH LTD.      DANOP LTD. By:  

/s/ Michael Sims

     By:  

/s/ Michael Sims

Name:   Michael Sims      Name:   Michael Sims Title:   Attorney-in-Fact     
Title:   Attorney-in-Fact

 

32



--------------------------------------------------------------------------------

EASTWIND MARITIME INC.      NYKLAURITZEN COOL AB

By:

 

/s/ Donald M. Simmons

     By:  

/s/ Mats Jansson

Name:

  Donald M. Simmons      Name:   Mats Jansson

Title:

  President      Title:   President

SEVEN HILLS LLC

     EYSTRASALT LLC

By:

 

/s/ Donald M. Simmons

     By:  

/s/ Mats Jansson

Name:

  Donald M. Simmons      Name:   Mats Jansson

Title:

  President      Title:  

 

33